Title: Joshua Simmons to Thomas Jefferson, 7 August 1811
From: Simmons, Joshua
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Rowe—Massachusetts—AD 1811 Hampshire county 
                     Aug 7th 
          
		   
		   
		  I am about to request a favor that will appear verry extraordinary from an entire stranger but I am under the necesity of doing it to some person who is not acquainted with me for I know of o no one with whom I am personally acquainted that is in a situation to do me the favor I am in absolute need of which is the lone of one hundred dollars for the term of one year—And then I will be punctual in refunding it—with interest. I reside in the town of Rowe Farming is my profession now Setting up a gin still on a small scale and have not quite money sufficient to go through with it without being verry much embarrassed—If you will Send me the hundred dollars I shall ever consider you as my benefactor—It is not becuse my credit is so low that I am under the necesity of applying to a stranger I can be credited any thing among my acquaintance they have to Sell but money is so scarce it is not to be obtained I have tried to conjecture what reception this with met 
                  will meet with I think could I now be placed if 
                  in your circumstances after experienceing the want of a little money I should send it but had I never known the want of money I cannot determine what I should do under like Situation—The hearts of millions attend you
          And among them that of your real friend and Humble Servt—
                  Joshua Simmons
        